Mr. Justice Waterman delivered the opinion of the Court. It is undisputed that appellee, being a passenger on appellant’s train, was, while exercising ordinary care for her own safety, injured by the operation of appellant’s road. Such being the case, the burden of showing that the injury was not due to the negligence of appellant rested upon it. C., P. & St. L. Ry. Co. v. Thompson, 56 Ill. 138; St. Louis Coal R. R. Co. v. Moore, 14 Ill. App. 510; P. & W. R. R. Co. v. Reynolds, 88 Ill. 418; T. P. & W. R. R. Co. v. Convoy, 68 Ill. 560; Eagle Packing Co. v. Defries, 94 Ill. 598. This, appellant undertook to do, with the result that the jury found against its contention, and that the trial judge approved the finding of the jury. The question in this regard was not entirely whether the appliances which appellant had in use for stopping the car were the best, but whether appellant had done all that human vigilance could for the safety of appellee. The damages awarded seem large for the injury shown. It is questionable if the injuries plaintiff describes, the lameness and pain from which she says she suffers, are en„ tirely attributable to the accident for which this suit was brought, or to the hurt she received from a fall on the sidewalk, for which she sued and obtained from the city $375, or to an assault committed upon her by a drunken fellow who bore her a grudge growing out of the ownership of a piece of property. As to these matters the jury should and must be presumed to have taken them into consideration, while the judge before whom the cause, was tried can not have failed to have noted the testimony in this regard, and to have given it due weight. Approved as the verdict was by him, the judgment, not being so large as to shock our sense of right, must be affirmed.